UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4862


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IGOR BORODIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:12-cr-00258-FDW-1)


Submitted:   June 19, 2014                    Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher C. Fialko, RUDOLF WIDENHOUSE & FIALKO, Charlotte,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Igor      Borodin          pled       guilty,        pursuant    to     a   plea

agreement,      to   trafficking         in      motor        vehicle   airbags    bearing

counterfeit     trademarks        owned      by       automobile    manufacturers,        and

aiding and abetting, in violation of 18 U.S.C.A. § 2320(a) (West

2000 & Supp. 2014) and 18 U.S.C. § 2 (2012) (Count One), and

transporting hazardous materials, and aiding and abetting, in

violation of 49 U.S.C. § 46312 (2006) and 18 U.S.C. § 2 (Count

Two).   The district court sentenced Borodin within the advisory

Guidelines range to eighty-four months’ imprisonment on Count

One and a concurrent sixty-month term on Count Two.                                Borodin

timely appealed.

           Counsel        has    filed       a       brief,    pursuant    to    Anders    v.

California, 386 U.S. 738 (1967), concluding that there are no

meritorious      grounds         for     appeal,          but     questioning      whether

Borodin’s sentence was unreasonable in light of his history and

characteristics and because his sentence was greater than the

sentences imposed on defendants in other jurisdictions convicted

of   trafficking     in    counterfeit               trademarked    airbags.       Borodin

filed a pro se supplemental brief reiterating these contentions

and asserting that the Government breached the plea agreement.

Finding no error, we affirm.

           We     review        the    district         court’s     sentence,     “whether

inside, just outside, or significantly outside the Guidelines

                                                 2
range [for reasonableness,] . . . under a deferential abuse-of-

discretion standard.”                  Gall v. United States, 552 U.S. 38, 41

(2007).      This standard of review involves two steps; under the

first,     we    examine          the    sentence          for       significant             procedural

errors, and under the second, we review the substance of the

sentence.       United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007)      (analyzing         Gall, 552 U.S.       at     50-51).               Significant

procedural errors include “failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,       failing          to    consider         the        [18       U.S.C.]        §    3553(a)

[(2012)]        factors,          selecting         a     sentence             based        on     clearly

erroneous facts, or failing to adequately explain the chosen

sentence — including an explanation for any deviation from the

Guidelines range.”            Gall, 552 U.S. at 51.

             If there are no significant procedural errors, we then

consider        the     substantive         reasonableness                     of     the        sentence,

“tak[ing] into account the totality of the circumstances.”                                            Id.

If   the    sentence         is    within      or       below       the       properly       calculated

Guidelines range, this court applies a presumption on appeal

that the sentence is substantively reasonable.                                      United States v.

Susi, 674 F.3d 278, 289 (4th Cir. 2012).                                  Such a presumption is

rebutted     only      if     the      defendant         shows       “that          the   sentence     is

unreasonable          when    measured         against          the       §    3553(a)           factors.”

United     States      v.    Montes-Pineda,              445 F.3d 375,    379    (4th    Cir.

                                                    3
2006) (internal quotation marks omitted).                  We have reviewed the

record and conclude that Borodin’s within-Guidelines sentence is

both   procedurally      and    substantively         reasonable.         We   further

conclude that the Government did not breach the plea agreement.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                        This court

requires that counsel inform Borodin, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If   Borodin       requests    that   a    petition      be   filed,      but

counsel believes that such a petition would be frivolous, then

counsel   may    move   in     this   court     for    leave    to     withdraw      from

representation.      Counsel’s motion must state that a copy thereof

was served on Borodin.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      this    court     and   argument       would    not    aid    the

decisional process.



                                                                               AFFIRMED




                                          4